DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
This office action is in reply to applicant’s arguments/remarks filed on 05/02/2022. Claims 1, 4-5, 8, 11-12, 15, and 18-19 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-20 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit and communication unit in claims 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The control unit is interpreted in view of Paragraph 0040 as a processor. The communication unit is interpreted in view of Paragraph 0050 as including active and passive components, such as microelectronics or an antenna.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al US 2014/0200038 A1 (hence Rao) in view of Vandanapu et al US 2017/0153115 A1 (hence Vandanapu).
In re claims 1, 8, and 15, Rao discloses mobile communications, and in particular to techniques for adapting, during travel, to environments that have weak or no mobile communication network access (Abstract and Paragraph 0001) and teaches the following:
receiving a current location (Fig.2, #202, and Paragraph 0036);
determining a travel path based on the current location (Fig.3, #302, and Paragraph 0037);
determining a directionality along the travel path while in the navigation mode (Fig.2, #204, and Paragraph 0036);
predicting a connectivity area in the directionality based on the travel path (Fig.3, #302-304, and Paragraph 0037);
generating a map information for a connectivity segment in the connectivity area with a low connectivity along the travel path (Fig.4, Paragraph 0038, Fig.6, and Paragraph 0039);
and communicating the map information for storing onto a device for displaying when the connectivity segment is at a surrounding geographic adjacent area relative to the current location (Paragraphs 0045, 0048, and 0052)
However, Rao doesn’t explicitly teach the following:
determining operation in a free navigation mode without a final geographic destination
Nevertheless, Vandanapu discloses identifying a free-travel mode for representing a user travelling without a calculated navigation route or an expressed destination (Abstract) and teaches the following:
determining operation in a free navigation mode without a final geographic destination (Abstract, Paragraphs 0006-0008, and 0025)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Rao reference to include the identification of a free-travel mode, as taught by Vandanapu, in order to represent a user travelling without a calculated navigation route or an expressed destination (Vandanapu, Abstract).
In re claims 2, 9, and 16, Rao teaches the following:
wherein predicting the connectivity area based on the directionality includes searching for the connectivity segment with the low connectivity in the surrounding geographic adjacent area along the directionality (Fig.3, #304 and Paragraph 0037)
In re claims 3, 10, and 17, Rao teaches the following:
wherein predicting the connectivity area based on the directionality includes searching for the connectivity segment with the low connectivity based on a historical travel information along the directionality (Paragraph 0040 “known”) 

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Vandanapu as discussed above and further in view of Cho US 2020/0042455 A1 (hence Cho).
In re claims 4, 11, and 18, Rao discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
wherein generating the map information for storing onto a device include adjusting a precache size for the map information based on a density of the map information in the surrounding geographic adjacent area for the connectivity area, the connectivity segment, or a combination thereof
Nevertheless, Cho discloses a data storage apparatus capable of varying a size of a map cache buffer (Paragraph 0002) and teaches the following:
wherein generating the map information for storing onto a device include adjusting a precache size for the map information based on a density of the map information in the surrounding geographic adjacent area for the connectivity area, the connectivity segment, or a combination thereof (Paragraphs 0059-0063, and 0075-0076)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Rao reference to include the data storage apparatus capable of varying a size of a map cache buffer, as taught by Cho, in order to determine an allocable size of the map cache buffer in response to a request, and transmits the allocable size information indicating the determined allocable size to the map cache allocation module (Cho, Paragraph 0007).

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Vandanapu as discussed above and further in view of den Otter et al US 2014/0297177 A1 (hence den Otter).
In re claims 6, 13, and 20, Rao discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
receiving a sensor reading when the current location is in the connectivity segment with the low connectivity; and updating the map information with the sensor reading
Nevertheless, den Otter discloses a method of determining a heading of travel of a navigation device (Abstract) and teaches the following:
receiving a sensor reading when the current location is in the connectivity segment with the low connectivity; and updating the map information with the sensor reading (Paragraph 0070)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Rao reference to include the dead-reckoning navigation, as taught by den Otter, in order to determining a location in an area without receipt of wireless navigation signals, such as an underground or covered vehicle parking structure (den Otter, Paragraph 0070).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao and Vandanapu as discussed above and further in view of Oliver US 2017/0013406 A1 (hence Oliver).
In re claims 7 and 14, Rao discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
detecting a change of the connectivity area, the connectivity segment, or a combination thereof from the low connectivity to a high connectivity based on the current location; and communicating to the device of the change and the map information is eligible to be removed from the device
Nevertheless, Oliver discloses a location based buffer management system (Abstract) and teaches the following:
detecting a change of the connectivity area, the connectivity segment, or a combination thereof from the low connectivity to a high connectivity based on the current location; and communicating to the device of the change and the map information is eligible to be removed from the device (Paragraph 0038)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Rao reference to include removing the dead zone map, as taught by Oliver, in order to save memory when stored data is not needed anymore.
Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 05/02/2022 with respect to claims 8-14 being interpreted under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. The claim limitations “a control unit” and “a communication unit” meet the 3-prong test, i.e. (A) the claim limitation uses a term used as a substitute for "means" that is a generic placeholder for performing the claimed function, (B) the generic placeholder is modified by functional language, and (C) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Accordingly, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s arguments, see applicant’s arguments/remarks, filed on 05/02/2022, with respect to the rejection of claims 5, 12, and 19 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments, see applicant’s arguments/remarks, filed on 05/02/2022, with respect to the rejection(s) of claim(s) 1-4, 8-11, and 15-18 under 35 U.S.C. 102(a)(1) as being anticipated by Rao have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rao and Vandanapu as detailed above.
Applicant’s arguments, see applicant’s arguments/remarks, filed on 05/02/2022, with respect to the rejection(s) of claim(s) 4, 11, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Rao have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rao, Vandanapu, and Cho as detailed above.
Applicant’s arguments, see applicant’s arguments/remarks, filed on 05/02/2022, with respect to rejection of claims 5, 12, and 19 under 35 U.S.C. 103 as being unpatentable over Rao in view of Lokovic have been fully considered and are persuasive. The rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669